PER CURIAM.
Defendant appeals from the denial of his motion to correct an unlawful sentence. Based upon the State’s proper confession of error, we reverse the portion of his sentence that classifies him as a habitual violent felony offender on counts 7-12, *962armed kidnaping committed on July 23, 1990, a life felony. See Carter v. State, 786 So.2d 1173 (Fla.2001); Lamont v. State, 610 So.2d 435 (Fla.1992); § 775.084, Fla. Stat. (1989). We likewise reverse the portion of the sentence that imposes a fifteen-year minimum mandatory sentence as a habitual violent felony offender.
Reversed.